Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 17-28 and 33-36, in the reply filed on 12/8/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-28 and 33-36 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ito et al. (WO 2007/083372).
Claim 17: Ito et al. discloses a method of producing a single-tooth replacement structure (¶¶ 30-31). The method includes placing a substructure on a carrier (fig. 3), applying a material to the substructure with a first applicator from a first direction relative to the substructure (figs. 5a-b), rotating the substructure place on the carrier about a first axis of rotation through a first angle relative to the 
Claim 18: Ito et al. discloses carrying out the steps continuously (¶¶ 79-83).
Claim 19: Ito et al. discloses applying a plurality of layers which connect the next layer to the substructure (¶¶ 127-131).
Claim 20: Ito et al. discloses orienting the first axis of rotation at right angles to the first direction of the material application (figs. 5-6).
Claim 21: Ito et al. discloses rotating the substructure placed on the carrier about a second axis axis of rotation through a second angle relative to the first applicator and applying material to the substructure using the first applicator from a third direction relative to the substructure (fig. 11).
Claims 22 and 34: Ito et al. discloses orienting the second axis of rotation at right angles to the first axis of rotation (figs. 5-6).
Claims 23-25: Ito et al. discloses applying material to the substructure using a second applicator from a third direction relative to the substructure at right angles (fig. 11).
Claim 26: Ito et al. discloses using a laser beam to cure the material applied using an applicator (¶¶ 51-53).
Claims 27-28: Ito et al. discloses creating an interlocking connection with the substructure made of a ceramic (¶ 23; fig. 19).
Claim 33: Ito et al. discloses using a composite material (¶¶ 39-40).
Claim 35: Ito et al. discloses orienting the third direction in the direction of a force of gravity (fig. 11).
Claim 36: Ito et al. discloses iteratively repeating the steps (¶ 37).

s 17-28 and 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rieger (EP 2862699).
Claim 17: Rieger discloses a method of producing a single-tooth replacement structure (abstract). The method includes placing a substructure on a carrier (fig. 2), applying a material to the substructure with a first applicator from a first direction relative to the substructure (fig. 2), rotating the substructure place on the carrier about a first axis of rotation through a first angle relative to the first applicator (fig. 6), applying a material to the substructure by the first applicator from a second direction relative to the substructure (fig. 6), and producing the tooth (¶¶ 38-39).
Claim 18: Rieger discloses carrying out the steps continuously (¶ 39).
Claim 19: Rieger discloses applying an adhesive layer to the substructure (¶¶ 17-18).
Claim 20: Rieger discloses orienting the first axis of rotation at right angles to the first direction of the material application (¶ 16).
Claim 21: Rieger discloses rotating the substructure placed on the carrier about a second axis axis of rotation through a second angle relative to the first applicator and applying material to the substructure using the first applicator from a third direction relative to the substructure (¶¶ 7-8).
Claims 22 and 34: Rieger discloses orienting the second axis of rotation at right angles to the first axis of rotation (fig. 1; ¶ 23).
Claims 23-25: Rieger discloses applying material to the substructure using a second applicator from a third direction relative to the substructure at right angles (¶¶ 7-8, 23).
Claim 26: Rieger discloses using a laser beam to cure the material applied using an applicator (¶ 4).
Claims 27-28: Rieger discloses creating an interlocking connection with the substructure made of a ceramic (¶ 13; fig. 1).
Claim 33: Rieger discloses using a composite material (¶ 13).

Claim 36: Rieger discloses iteratively repeating the steps to produce layers (¶ 29).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754